DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

  First Action Interview Summary
3.	Applicant filed the First Action Interview request on 4/30/2020. The Examiner searched and found some references to be used for the proposed rejection of the claims in the Miscellaneous Communication to Applicant mailed on 3/10/2021. The Examiner had a phone interview with Applicant’s attorney Mark Solomon on 3/26/2021 and discussed claims 1, 7, and 17 in view of USPN 9,461,565 to Osman. Applicant’s attorney explained the reason why claims 1, 7 and 17 distinguish over Osman reference. The Examiner agreed that the Osman reference does not disclose a binary switch to control power switching between the power supply/power control module/VFD/AC motor.  

                                                  Allowable Subject Matter
4.	Claims 1-20 are allowed.	
5.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Power control module electrically disconnects from said AC motor, and electrically connects to said VFD, whereby said power control module switches from electrical power transmission to said AC motor to electrical power transmission to said VFD, 

                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 5,952,812 to Maeda discloses a motor control system.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846